 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     LEONARD ROBERT QUIROZ,                      )    Case No. LA CV 17-01024-VBF
12                                               )
                                   Plaintiff,    )
13                                               )    ORDER ACCEPTING FINDINGS AND
                   v.                            )    RECOMMENDATIONS OF UNITED
14                                               )    STATES MAGISTRATE JUDGE
     NANCY A. BERRYHILL, Acting                  )
15   Commissioner of Social Security             )
     Administration,                             )
16                                               )
                                   Defendant.    )
17                                               )
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
19   and the Report and Recommendation of the United States Magistrate Judge. No Objections
20   to the Report and Recommendation have been filed within the time allowed for Objections.
21   The Court accepts the findings and recommendations of the Magistrate Judge. IT IS
22   HEREBY ORDERED that Judgment shall be entered AFFIRMING the Commissioner’s
23   decision to deny Supplemental Social Security Income benefits to Plaintiff and DISMISSING
24   this action with prejudice.
25

26   Dated: January 4, 2019
27                                                     VALERIE BAKER FAIRBANK
                                                     UNITED STATES DISTRICT JUDGE
28
